DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the response on January 8, 2021, Applicant canceled all claims directed to different inventions from the restriction requirement on November 10, 2020, and added claims 21-27 which currently read on invention I.  Claims 1-8, 12, 14-17, and 21-27 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 12, 14-17, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, the beginning of the claim “terminating at one end at a connector, the connector comprising:” essentially the claim diverges from “a cable” to 
Further, claim 2 describes a connector and claim 1 describes a cable and while the preamble describes that the cable terminates at the connector there is nothing connecting any of the limitations of the connector with any of the limitations of the cable (so it is appears as though there are two separate inventions).  It is believed that the current source connector (of claim 2 and the connector) should be directly connected to the outer conduit (of claim 1 and the cable) which is going to be transferring the electrical current through to the apparatus.  Adding this limitation would then connect the limitations of claim 1 with those of claim 2 and make the invention clear [it is possible Applicant would like to connect the two elements of the claims in another way as long as there is come correspondence this would make this invention clear to the public and overcome this rejection].  Also, the claim would be made more clear if applicant instead of “wherein the springs is set at …”, “where when the prong engages”, and all the other ‘where clauses’ were instead written as “the spring is configured to…”, “the prong is configured to engage with an electrical receptor in response to experiencing a pressure”, this would make clear exactly how each element is configured to functionally operate.   

Claim 4 is rejected for similar reasons as claim 3, as there is no correlation between either the electrical contact or the current source connector and the outer conduit as currently claimed (if claim 2 was corrected as recommended, that would overcome this rejection).
In regard to claim 5, “the second threshold” has no antecedent basis nor does it explain what the second threshold is (current, voltage, pressure, etc…), the claim further does not explain the trigger which would stop data.  It appears this claim should depend from claim 6 as that is where the second threshold is introduced as related to ‘pressure’ and would be better worded as a “second plunger is further configured to ‘stop communicating the data’ in response to the second threshold not being met”.
In regard to claim 6, the claim includes a limitation “a connector” and the claim depends from claim 2, which already has “a connector”.  Is the connector of this claim part of the same connector or should this claim say “a second connector”?  Is the connector on the other end of the cable or the same end of the cable?    Additionally in 
In regard to claims 7 and 8, it appears that “the electrical contact” in claim 7 should be “the data contact” as the electrical contact is related to the electrical prong and not the data prong.  If this is not correct and this is not an error, please explain and show where support for this claim language is described in the specification as it appears there is no correlation with the electrical prong connection and then communication of data through the data prong nor is there correlation with the data prong connection and electrification of the electrical prong.  This essentially contracts claims 2, 6, and 12 which state they are configured to transmit at the same time as long as the plungers and springs provide connections.  It appears Applicant is attempting to state that the electrical prong could be energized even if data prong is not communicating the data (but claim 7 reads that when the electrical contact does not touch the source current– the data prong must communicate the data, but this logic is incorrect as the data communication is strictly based on the pressure and the plunger related to the data prong [similarly claimed in claim 8 but opposite as to the electrical 
In regard to claim 12, the claim limitations are unclear as they appear to contradict each other in an apparatus claim.  Applicant essentially is attempting to create four different scenarios with “the data” and “the current” which have both already been introduced, would the data transmitted and received be the exact same data?  Also would the current transferred be the exact same data as the current received?  Also saying the same element is configured to do the same thing multiple times is confusing.  Generally when referencing the same element that was already configured to have a functional limitation, the next functional limitation would be claimed as that element being ‘further configured to’.
The claim is recommended to be reworded:
The cable of claim 1, wherein the inner conduit is further configured to receive the data and the outer conduit is further configured to receive the electrical current, 
wherein the cable is configured to:
through the inner conduit while is transmitted through the outer conduit, receive the data through the inner conduit while the electrical current is received through the outer conduit, transmit the data through the inner conduit while the electrical current is received through the outer conduit, and receive the data through the inner conduit while the electrical current is transmitted through the outer conduit
Therefore, it is clear that the cable is configured to do any of the four scenarios described by claim 12 while eliminating the confusion.  

In regard to claim 14, this claim is a combination of claims 1, 2, 7, as well as some of the dependent claims that depend from claim 1 (but is not a duplicate as those dependent claims depend from different claims) and suffers from the same problems of claims 2 and 6 in that there is no correlation between the inner conduit and the electrical prong/current source connector nor the outer conduit and the data prong/data source connector, by stating that the current source connector is directly connected to the outer conduit (or similar correspondence limitation as described in the rejection of claim 2 above) this would allow the limitation of “where when the electrical contact touches the current source connector, the electrical prong is energized” to make sense as to how the electrical prong is energized based on the limitations of the claim and that the outer conduit carriers the current present in the claim language.  Further by stating that the data source connector is directly connected to the inner conduit (or similar correspondence limitation as described in the rejection of claim 6 above) this would allow the limitation of “where when the data contact touches the data source connector, 
Claim 14 further includes the exact same language of claim 12, and would be recommended to be corrected in the same manner.

Claims 15 and 16 are unclear because the language of claim 15 cross correlates the data prong and communicating the data (which are not properly correlated as explained in claim 15) with the electrical contact and the current source connector while the language of claim 16 does the reverse (correlating the electrical prong and energization [current provided] with the data prong).  See the rejection of claims 7 and 8 above, if this rejection is incorrect please show where support in the claim explains this relationship?
Claim 17 is not unclear, but it is recommended to be changed to “the data contact further configured to no longer touch the data source connector in response to the second threshold no longer being met after being met” [Claim 17 and claim 14 together could claim that “the elements touch in response to the pressure being equal to or over the second pressure threshold” and “do not touch in response to the pressure being below the threshold” – this would cover the pressure rising and falling].
In regard to claim 21, the beginning of the claim states “A cable, comprising:”, but the last line of the claim states “where the second apparatus employs the electrical 
In the first limitation of the claim (on line 2), “the power” lacks antecedent basis, it is appears this should be “the current”. 
Also “an inner conduit configured to transfer a data to from the second apparatus to the first apparatus”, has a typo as ‘to from’ is not a proper phrase and should likely be “transfer a data from the second apparatus to the first apparatus”.
Further, in that last limitation “outer current” appears to be a typo and should be “outer conduit”.
In regard to claim 23, in a similar manner described above as to claim 21 (and claim 2), “the connector” is not actually part of the cable (is not a limitation of the cable) and, therefore, the scope of the claim further limiting an element that is not part of the claim is unclear.  As recommended above, if claim 21 stated “A system”, claim 23 could state “The system of claim 23, further comprising: a connector, wherein the cable at one end terminates into the connector.
In regard to claims 26 and 27, please see the rejections to claims 7, 8, 15, and 16 above as these rejection provide explanation as to why these claims are unclear.  

If Applicant has any questions regarding these rejections or wants to quickly discuss the claims, they are welcome to reach out to the examiner directly to schedule a telephone interview.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka et al. (US Publication 2017/0231503).  ***Claims 12 and 21-23 are rejected as best understood based on the 35 USC 112 second rejection above***

an inner conduit configured to transfer a data to an apparatus (inner conductor of cable 3 in figure 4 or cable 303 in figure 8 is connected to a signal generating portion, 22b, to provide data signal to turn on/off a light of the illumination probe, apparatus – see paragraph 20 and the abstract); and 
an outer conduit configured to transfer an electrical current to the apparatus, where the outer conduit encompasses the inner conduit (outer conductor of cable 3 in figure 4 or cable 303 in figure 8, which encompasses inner conductor, is connected to a power supply portion, 22a to provide a power which provides a current across the wire to the illumination portion, element 1/312 in the two figures – see paragraph 20 and the abstract).
In regard to claim 12, Nakatsuka et al. discloses where inner conduit is configured to transmit the data while the outer conduit is configured to transmit the electrical current, where inner conduit is configured to receive the data while the outer conduit is configured to receive the electrical current, where inner conduit is configured to transmit the data while the outer conduit is configured to receive the electrical current and where inner conduit is configured to receive the data while the outer conduit is configured to transmit the electrical current (figures 4 and 8, the conductors are able to send and receive data and power across the line as needed as the conductor is able to carry current/data both directions).
In regard to claim 21, Nakatsuka et al. discloses a cable (see figure 4, coaxial cable 3 or figure 8 coaxial cable 303), comprising:

an inner conduit configured to transfer a data from the second apparatus to the first apparatus (inner conductor of cable 3 in figure 4 or cable 303 in figure 8 is connected to a signal generating portion, 22b, to provide data signal to turn on/off a light of the illumination probe, apparatus – see paragraph 20 and the abstract, noting that the conductor is an electrical conductor that is able to and thus ‘configured to’ transfer the data across the wire in either direction so either apparatus could send/receive the data if desired, the cable has the conductors that would be able to transfer the data);
where the outer conduit encompasses the inner conduit (see figures 4 and 8, the outer conductor of the coaxial cable encompasses the inner conductor) and
where the second apparatus employs the electrical current delivered by way of the outer current from the first apparatus to power itself and cause the transfer of the data (outer conductor of cable 3 in figure 4 or cable 303 in figure 8 is connected to a power supply portion, 22a to provide a power which provides a current across the wire to the illumination portion, element 1/312 in the two figures – see paragraph 20 and the abstract).
In regard to claim 22, Nakatsuka et al. discloses where the inner conduit is configured to transfer a second data from the first apparatus to the second apparatus (the inner conductor is a metal conductor able to transmit data – see paragraph 20, 
In regard to claim 23, Nakatuka et al. discloses an electrical prong upon which the electrical current traverses; and a data prong upon which the first data and the second data traverses (the apparatus sides would have a connection component that would connect to the end of the cable, the figure just shows a line, but it would be some interaction and that broad interaction would be an electrical prong on the current side and a data prong on the data side to pass/receive the data/current to the rest of the device/illumination portion for use)

Claims 1, 12, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Publication 2006/0065429).***These claims are twice rejected and rejected as best understood***
In regard to claim 1, Kim et al. discloses a cable (abstract), comprising:
an inner conduit configured to transfer a data to an apparatus (paragraph 41, the fiber optic assembly 402 is the inner conduit conductor); and 
an outer conduit configured to transfer an electrical current to the apparatus, where the outer conduit encompasses the inner conduit (the outer conductors 404 which together surround the outer conductor and pass a current to power the electrical device – paragraph 41).
In regard to claim 12, Kim et al. discloses where inner conduit is configured to transmit the data while the outer conduit is configured to transmit the electrical current, where inner conduit is configured to receive the data while the outer conduit is 
In regard to claim 21, Kim et al. discloses a cable comprising:
an outer conduit configured to receiving an electrical current from a first apparatus and transfer the current to the second apparatus (the outer conductors 404 which together surround the inner conduit 402 and could together be considered the outer conduit, and pass a current to power the electrical device – paragraph 41; and
an inner conduit configured to transfer a data from the second apparatus to the first apparatus (paragraph 41, the fiber optic assembly 402 is the inner conduit conductor);
where the outer conduit encompasses the inner conduit (the outer conductors 404 which together surround the inner conduit 402, and could all be considered the outer conduit) and
where the second apparatus employs the electrical current delivered by way of the outer current from the first apparatus to power itself and cause the transfer of the data (paragraph 41, power is provided to the device and data is able to be transferred to and from on the fiber-optic cable).

In regard to claim 23, Kim et al. discloses an electrical prong upon which the electrical current traverses; and a data prong upon which the first data and the second data traverses (the end of the cable would be connected to a device with some sort of prong/ending that would probably be an electrical prong for the electrical part – outer conductor and data prong for the data part – interior conductor).

***Note, no prior art is presented for the other claims noting that these claims are unclear, if the claim rejections above were overcome it is very likely dependent claims 2, 6, and 24 as well as independent claim 14 would be indicated allowable in the full combination.  The best prior art for these claims includes:
Hambley et al. (6599141) – discloses a power plug outlet that provide prevention elements so the prongs will not always be able to access the strike plate and thus receive/transmit power, electrical contact must be detected (see figures 5 and 3a as well as columns 6 and 7).
Siegler (US Publication 2017/0149180) discloses a power cord that will connect to a power supply and an electrical device that will receive power and the power cord will control when power is able to flow between the two devices, including sensing a pressure to provide this control (see paragraphs 147-150).
Further prior art includes:

Montena (7351101) discloses a compact compression connector for annular corrugated coaxial cable in which includes a spring that will allow pressure on the connector to connect to the coaxial cable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEFF W NATALINI/           Primary Examiner, Art Unit 2896